Citation Nr: 0518985	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had an unverified period of active service from 
1967 to 1973, to include service in the Republic of Vietnam 
from March 1968 to March 1969, and verified active service 
from January 1973 to August 1988.  The Board notes that the 
veteran's DD Form 214 which reflects his active service that 
began in 1973 also shows four years, ten months of prior 
active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in June 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In a January 2004 decision, the Board determined that new and 
material evidence was received to reopen a previously denied 
claim for entitlement to service connection for chloracne, to 
include as due to exposure to herbicides, reopened the 
veteran's claim, and remanded it to the RO for additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The January 2004 remand instructed the RO to arrange for a 
dermatology examination to determine the nature, extent, and 
etiology of the veteran's diagnosed chloracne and to obtain 
all of the veteran's treatment records.  The January 2004 VA 
examination report reflects that, upon physical examination, 
the examiner found only old, well-healed cicatrices on the 
veteran's back and no evidence of any skin disease or 
comodomes.  Further, the examiner noted that, in the absence 
of any documentation that the veteran's diagnosed chloracne 
manifested during his military service, it was not possible 
to render an opinion as to whether any chloracne condition is 
related to any incident of active service, to include 
exposure to herbicides.

Regrettably, the Board again deems a remand appropriate.  The 
claim file contains remarkably few service medical records 
for a 20-year military career.  While they contain entries 
for the period the veteran was in Vietnam, 1968 to 1969, and 
from 1970 to 1980, they then "leap" forward to 1983 for 
entries related to treatment of the veteran's ulcer.  
Further, they contain no entries for skin related 
symptomatology, except for a puritic growth on the left leg 
in 1975.  The claim file contains no service medical records 
for the period December 1983 to his retirement in August 
1988, to include any record of a physical examination at 
retirement.  In light of the fact that the December 1988 VA 
examination report reflects that the veteran manifested some 
form of acne on his back, the Board finds that the duty to 
assist requires at least another inquiry as to the existence 
of additional service medical records which may reflect 
treatment for a skin disorder.

Accordingly, the case is REMANDED for the following:

1.  The RO should inquire of the 
National Personnel Records Center as to 
whether there are additional service 
medical records, to include any 
inpatient records created in 1983 at 
Madigan Army Medical Center, Tacoma, 
Washington, extant related to the 
veteran.  If so, they should be obtained 
and associated with the claim file.  The 
veteran also should be contacted and 
asked if he has any personal copies of 
his service medical records.

2.  After the above is completed, the RO 
shall review any evidence obtained since 
the supplemental statement of the case 
(SSOC) in light of all the other 
evidence of record, to include any 
additional evidence submitted by the 
veteran.  To the extent that the benefit 
sought on appeal remains denied, issue 
the veteran a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



